Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered November 22, 2005 in a proceeding pursuant to Family Court Act article 3. The order, insofar as appealed from, adjudged that respondent is a juvenile delinquent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order adjudicating him to be a juvenile delinquent based on findings that he *1134committed acts that, if committed by an adult, would constitute the crimes of burglary in the second degree (Penal Law § 140.25 [2]) and petit larceny (§ 155.25). We reject the contention of respondent that Family Court erred in refusing to suppress his statement to the police on the ground that the questioning did not take place in a designated facility pursuant to Family Court Act § 305.2 (4) (b). The court determined that the room in which the questioning took place was on the Office of Court Administration’s list of designated facilities, and respondent has not established that the court erred with respect to that determination. We note in any event that Family Court Act § 305.2 is inapplicable because, as the court properly determined, respondent was not in custody when he made the statement (see generally Matter of Darryl T., 210 AD2d 120 [1994], lv dismissed in part and denied in part 85 NY2d 954 [1995]). In light of our determination, there is no need to address respondent’s remaining contention. Present—Hurlbutt, J.E, Martoche, Centra, Fahey and Green, JJ.